          Case 7:18-cv-08956-CS Document 41 Filed 05/03/19 Page 1 of 1




May 3, 2019

VIA ECF

Honorable Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150


Re:    Berger v. Imagina Consulting, Inc. (7:18-cv-8956-CS)


Dear Judge Seibel,

        We represent Plaintiff, Jason Berger, in the above in captioned case. The parties and their
counsel have reached a settlement. Plaintiff is just waiting for Defendant and Defendant’s
counsel to sign the agreement and stipulation of dismissal. Once I have the signed agreement and
stipulation I will file the stipulation of dismissal with the Court.

                                                     Respectfully Submitted,

                                                     /s/Richard Liebowitz
                                                     Richard Liebowitz

                                                     Counsel for Plaintiff Jason Berger
